Citation Nr: 0836659	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-08 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to December 20, 2005, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In June 2008 the veteran withdrew the Power of Attorney 
granted to the American Legion as his representative.

A hearing in front of the undersigned Acting Veterans Law 
Judge was held in July 2008.  A transcript of the hearing has 
been associated with the claim file.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
nervous condition in September 1982, which was denied by the 
RO in January 1983.  The veteran did not appeal the decision 
and it became final.

2.  The RO denied the veteran's request to reopen the claim 
for service connection for a nervous condition in January 
1985.  The veteran appealed the decision to the Board of 
Veteran's Appeals.

3.  In January 1986, the Board denied the veteran's claim for 
service connection for a psychiatric disorder to include 
PTSD.

4.  The RO denied the veteran's requests to reopen the claim 
in September 1986, January 1987 and October 1994 (for which 
the notice of denial was issued in November 1994).  The 
veteran did not appeal these decisions and they became final.

5.  On December 20, 2005, the veteran's request to reopen a 
claim of entitlement to service connection for PTSD was 
received by the RO.

6.  No communication or medical record following November 1, 
1994, and prior to December 20, 2005, may be interpreted as 
an informal claim of entitlement to service connection for 
PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to December 20, 
2005, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The veteran's claim arises from his disagreement with the 
initial effective date assigned upon the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's reports of VA treatment and examination.  
The veteran was afforded a hearing.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

A July 2006 rating decision granted a 100 percent evaluation 
for PTSD, effective December 20, 2005.  The veteran contends 
that he is entitled to an earlier effective date for this 
award of service connection.  Specifically, at the hearing he 
stated that service connection should be granted back to at 
least 1981 or 1982 when he was diagnosed with anxiety 
neurosis.

In the present case, the veteran separated from active 
service in December 1965.  It is not in dispute that he 
failed to submit a claim of entitlement to service connection 
for a psychiatric disability within one year from his 
discharge.  Therefore, assignment of an effective date back 
to the day following discharge is not possible.

It is observed that a Board decision dated on January 24, 
1986, denied the veteran's claim of entitlement to service 
connection for psychiatric disorder to include PTSD.  That 
decision is final.  See 38 U.S.C.A. § 7104.  

Here, the veteran filed a request to reopen the claim for 
service connection for PTSD in February 1986 which the RO 
denied in a rating decision of September 1986.  The veteran 
filed a Notice of Disagreement with that decision in 
September 1986 and a Statement of the Case was issued in 
October 1986.  The veteran did not file a VA Form 9, Appeal 
to Board of Veterans Appeals.  

In November 1986 the veteran filed a claim for service 
connection for panic disorder which the RO treated as a 
request to reopen the claim for service connection for a 
nervous condition.  That request was denied in January 1987.  
The veteran did not appeal that decision.  In December 1993, 
the veteran filed a request to reopen the claim for service 
connection for a nervous disorder.  The RO denied the request 
in October 1994.  The veteran was informed of the decision 
and he did not appeal.  As the veteran did not appeal the 
decisions, these are final.  See 38 U.S.C.A. § 7105.  The 
effect of such finality is to preclude an award of an 
effective date prior to the last final denial.  Moreover, the 
veteran has not raised a claim of clear and unmistakable 
error (CUE) such as to challenge the finality of any of those 
determinations.

Based on the foregoing, any effective date awarded in the 
present case must follow November 1, 1994, the date of 
issuance of notice of the last final denial.  Moreover, as 
previously noted, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The next communication received from the veteran regarding 
his psychiatric disability was not received until December 
20, 2005 when the veteran filed a request to reopen the claim 
for service connection for PTSD.  Again, the RO's last 
determination in October 1994 denying the veteran's request 
to reopen the claim is final.  No further claim was received 
from the veteran or his representative until the December 20, 
2005 request to reopen the claim.  Looking at the time period 
after the final decision of 1994, the Board finds that prior 
to December 20, 2005, there was no claim, informal claim, or 
intent to file a claim for a psychiatric disorder to include 
PTSD.  None of the documents submitted since the last 
unappealed rating decision of 1994 and December 20, 2005, the 
date of the receipt of the reopened claim, addressed the 
issue of service connection for a psychiatric disorder or 
PTSD and thus cannot be considered a claim, an informal 
claim, or an intent to file a claim.  

The Board notes that in September 1995 the veteran filed a 
claim for non-service connected pension.  At the time he 
filed the claim he submitted various statements from former 
employers, medical records, a statement from a private 
physician and a psychological evaluation.  While these 
records contain discussions of the veteran's psychiatric 
condition, they are not considered to be informal claims for 
service connection for PTSD.  In this regard, the Board notes 
that the veteran was very clear in the statement accompanying 
the evidence that he was claiming service connection for non-
service connected pension.  Nowhere in his statement does he 
mention a claim for service connection for PTSD.  
Furthermore, even if there was a doubt as to the veteran's 
intent in submitting the evidence noted above, the Board 
notes that at the hearing the veteran repeatedly testified 
that when he filed for non-service connected pension in 
September 1995, he was not intending to file a request to 
reopen his claim for service connection for PTSD.  Therefore, 
the evidence submitted in September 2005 cannot be construed 
as an informal claim.  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's December 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for PTSD was filed earlier than March 25, 
1997. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 
(1993). 

In sum, the presently assigned effective date of December 20, 
2005, is appropriate and there is no basis for an award of 
service connection for PTSD prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an effective date prior to December 20, 2005, 
for a grant of service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


